Motion to dismiss appeal taken by the People granted and appeal dismissed upon the ground that the order appealed from resulted, at least in part, from an exercise of discretion and, therefore, the order is not appealable (People v Johnson, 47 NY2d 124; People v Williams, 31 NY2d 151; People v Woodruff, 27 NY2d 801; People v Rainey, 27 NY2d 748). Cross motion to dismiss appeal taken by defendant granted and his appeal dismissed upon the ground that the order appealed from is not adverse to the defendant, as required by CPL 450.90 (subd 1).